Name: Commission Regulation (EEC) No 3310/88 of 26 October 1988 correcting the Annexes to Regulations (EEC) No 3938/87 and (EEC) No 1852/88 fixing the monetary compensatory amounts applicable to the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/51 COMMISSION REGULATION (EEC) No 3310/88 of 26 October 1988 correcting the Annexes to Regulations (EEC) No 3938/87 and (EEC) No 1852/88 fixing the monetary compensatory amounts applicable to the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Whereas, when the Common Customs Tariff was replaced by the harmonized system for the tariff and statistical nomenclature and the Common Customs Tariff, certain errors were made in Commission Regulation (EEC) No 3938/87 (3), as last amended by Regulation (EEC) No 1778/88 (4), and in Commission Regulation (EEC) No 1852/88 (*), as last amended by Regulation (EEC) No 3239/88 (% applicable on 1 January 1988 and 1 July 1988 respectively ; whereas the errors should be corrected with effects from 1 January 1988 and in consideration of the dates on which Regulations (EEC) Nos 3938/87 and 1852/88 were successively amended for the implementation of the combined nomenclature ; Whereas Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State as last amended by Regulation (EEC) No 3183/86 (8), was implemented up to 1 June 1988 only by Italy and Spain ; whereas, since another Member State has expressed a wish to use the said Regulation, coefficients should be fixed for the monetary compensatory amounts applicable on dispatch from a Member State to a Member State of destination other than Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . In the Appendix to Annex I (additional codes) to Regulation (EEC) No 3938/87 o OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 372, 31 . 12 . 1987, p. 1 . (4) OJ No L 159, 27. 6 . 1988 , p. 1 . 0 OJ No L 167, 1 . 7 . 1988 , p. 1 . ( «) OJ No L 290, 24. 10 . 1988 , p. 1 . f) OJ No L 180, 6 . 7. 1976, p. 9 . (8 OJ No L 297, 21 . 10 . 1986, p. 9 . No L 293/52 Official Journal of the European Communities 27 . 10 . 88 (a) Table 1 is replaced by the following table for the period 1 January to 30 June 1988 : TABLE 1 CN code Description 0401 0402 21 11 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 ' 0403 10 33 0403 10 39 0403 90 19 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 The monetary compensatory amount applicable is the sum of : - The amount indicated for each % of milkfat multiplied by the percentage milkfat content (see a) - the amount indicated for each % of non-fatty lactic dry matter multiplied by the percentage non-fatty lactic excluding added whey and/or lactose and/or casein and/or caseinates (see c) - the amount indicated for each % sucrose (if added) multiplied by the percentage of added sucrose (see f) per 100 kg net weight of the product : 7058' (b) Table 5 is replaced by the following table for the period 1 January to 31 May 1988 : TABLE 5 CN code Description ¢ 0402 21 17 0403 90 13 - Milk or buttermilk powder of a fat content, by weight, exceeding 1,5 % but not exceeding 11 %, consigned to Italy or Spain from another Member State in accordance with Regulation (EEC) No 1624/76 :  Other : The montetary compensatory amount applicable is the sum of : In the Member State of dispatch and in Italy (coefficient : 0,516) in In Spain (coefficient : 0,387) :  The amount indicated for each % milkfat multiplied by the percentage milkfat content (see a),  The amount indicated for each % non-fatty dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see c) per 100 kg net weight of the product : \ 7098 7099 7114' 27. 10 . 88 Official Journal of the European Communities No L 293/53 (c) Table 1 1 is replaced by the following table for the period 1 January to 7 March 1988 : TABLE 11 CN code Description 0406 90 1 1  Other :  Mixtures of different types of cheese with a free-at-frontier price of less than 140 ECU per 1 00 kg net weight : Of a fat content by weight in the dry matter :  Cheese, imported from third coun ­ tries under the provisions laid down in Regulation (EEC) No 1767/82 provided that they are covered by Annex I (i) to that Regulation if it is established that they correspond to the description given therein :  Cheeses made exclusively from sheep's milk or goats' milk : Of a water content calculated by weight of the non-fatty matter Not exceeding 62 % :  Of less than 10 % : 7244 Of 10 % or more : 7245 7242 7243 Exceeding 62 % : 7246Of less than 10 % : 7247'Of 10 % or more : (d) Table 1 1 is replaced by the following table for the period 8 March to 30 June 1988 : TABLE 11 CN code Description 0406 90 1 1  Other :  Mixtures of different types of cheese with a free-at-frontier price of less than 140 ECU per 100 kg net weight Of a fat content by weight in the dry matter : Of a water content calculated by weight of the non-fatty matter : - Cheeses imported from third coun ­ tries under the provisions laid down in Regulation (EEC) No 1767/82 provided that they are covered by Annex I (i) to that Regulation if it is established that they correspond to the description given therein : - Cheeses as referred to above despatched from the importing Member State to another Member State or exported : - Cheeses made exclusively from sheep's milk or goat's milk : - - - Not exceeding 62 % : Of less than 10 % : 7244 Of 10 % or more : 7245 7242 7243 7246Exceeding 62 % : Of less than 10 % : 7247'Of 10 % or more : No L 293/54 Official Journal of the European Communities 27. 10 . 88 (e) Tables 2, 4 and 5 are replaced by the following tables for the period 1 to 30 June 1988 : TABLE 2 CN code  ¢ Description 0402 10 19  Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :  Skimmed-milk powder in intra ­ Community trade in the unaltered state, sold under Regulations (EEC) No 368/77 and (EEC) No 443/77 (coefficient : 0,163):  Other, excluding added whey and/or lactose and/or casein and/or caseinates : In the Member State of dispatch or destination with the excep ­ tion of Spain (coefficient : 0,516): In Spain (coefficient : 0,387) : / \ 7059 7074 7078 7079' TABLE 4 CN code Description 0403 90 1 1  Buttermilk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :  Other excluding added whey and/or lactose and/or casein and/or casei ­ nates : In the Member State of dispatch or destination with the exception of Spain (coefficient 0,516): In Spain (coefficient : 0,387) : 7093 , 7094 7097' TABLE 5 CN code Description 0403 21 17 0403 90 13  Milk or buttermilk powder of a fat content by Weight, exceeding 1,5 % but not exceeding 11 %, consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :  Other : ' The monetary compensatory amount applicable is the sum of :  The amount indicated for each % milkfat multiplied by the percentage milkfat content (see a)  the amount indicated for each % non-fatty dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see c) per 100 kg net weight of the product : In the Member State of dispatch or destination with the exception of Spain (coefficient 0,516): In Spain (coefficient : 0,387) : 7098 7099 | 7114' 27. 10 . 88 Official Journal of the European Communities No L 293/55 2. In the Appendix to Annex I (additional codes) to Regulation (EEC) No 1852/88 , Tables 04-2, 04-3, 04-5, 04-6 and 04-12 are replaced by the following tables as from 1 July 1988 : TABLE 04-2 CN code Description Additional code The monetary compensatory amount applicable is the sum of :  The amount indicated for each % of milkfat multiplied by the percentage milkfat content (see a)  The amount indicated for each % of non-fatty lactic dry matter multiplied by the percentage non-fatty lactic excluding added whey and/or lactose and/or casein and/or caseinates (see c)  The amount indicated for each % sucrose (if added) multiplied by the percentage of added sucrose (see f) per 100 kg net weight of the product 7744 0402 21 11 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 19 ' 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 TABLE 04-3 CN code Description Additional code 0402 10 19  Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76   In the Member State of dispatch or destination other than Spain (coefficient 0,598) 7059 7074   In Spain (coefficient 0,460)  Skimmed-milk powder in intra-community trade in the unaltered state, sold under Regulations (EEC) Nd 368/77 and (EEC) No 443/77 (coefficient 0,155) 7078 7079  Other, excluding added whey and/or lactose and/or casein and/or caseinates TABLE 04-5 CN code Description Additional code 0403 90 1 1  Butter-milk powder consigned to a Member State from another Member State in accordance with Regula ­ tion (EEC) No 1624/76 :   In the Member State of dispatch or destination other than Spain (coefficient 0,598)   In Spain (coefficient 0,460)  Other, excluding added whey and/or lactose and/or casein and/or caseinates 7093 7094 7097 27. 10 . 88No L 293/56 Official Journal of the European Communities TABLE 04-6 CN code Description Additional code 0402 21 17 0403 90 13 Milk or buttermilk powder of a fat content, by weight, exceeding 1,5% but not exceeding 11 % , consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : In the Member State of dispatch or destination other than Spain (coefficient 0,598) 7098 7099In Spain (coefficient 0,460) Other : The monetary compensatory ' amount applicable is the sum of :  The amount indicated for each % milkfat multiplied by the percentage milkfat content (see a),  The amount indicated for each % milkfat multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see c) per 100 kg net weight of the product 7114 TABLE 04-12 Additional codeCN code Description 0406 90 1 1 7242 7243 Mixtures of different types of cheese with a free-at-frontier price of less than 140 ECU per 100 kg net weight ¢' Cheeses imported from third countries under the provisions laid down in Regulation (EEC) No 1767/81 provided that they are covered by Annex I (i) to that Regulation if is established that they correspond to the description given therein ; Cheeses as referred to above dispatched from the importing Member State to another Member State or exported ; Cheeses made exclusively from sheep's milk or goats' milk Other :  Of a water content calculated by weight of the non-fatty matter :   not exceeding 62 % :    Of a fat content by weight in the dry matter :     Of less than 10 %     Of 10 % or more   Exceeding 62 % :    Of a fat content by weight in the dry matter : _ _ _ _ Of less than 10 % _ _ _ _ Of 10% or more ¢ ¢ ¢ ¢ 7244 7245 7246 7247' 3 . In part 5 of Annex I to Regulation (EEC) No 3938/87, CN code 0402 21 and the relevant references .in the columns headed 'Table' and 'Additional code' are replaced from 1 January 1988 by the following : CN code Table Additional code '0402 21 1 1 0402 21 17 0402 21 19 0402 21 91 0402 21 99 1 5 5 5 1 1 1 7058 7098 7099 7114 7058 7058 7058 ' The compensatory amounts applicable for those products shall be those indicated for the same additional codes. 27. 10 . 88 Official Journal of the European Communities No L 293/57 4. In part 5 of Annex I to Regulation (EEC) No 1852/88 , CN code 0402 21 and the relevant references in the columns headed 'Table' and 'Additional code' are replaced from 1 July 1988 by the following : CN code '0402 21 1 1 0402 2K1 7 0402 21 19 0402 21 91 0402 21 99 Table 04-2 04-6 04-2 04-2 04-2 Additional code 7744 7098 7099 7114 7744 7744 7744' The compensatory amounts applicable for those products shall be those indicated for the same additional codes. Article 2 This Regulation shall enter into force on the day of its publiction in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1988 . For the Commission Frans ANDRIESSEN Vice-President